Citation Nr: 0800737	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 9, 2005, 
for the grant of service connection and the award of 
compensation for schizophrenia.  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, son and daughters


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from June to November 1953.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO, inter 
alia, denied entitlement to an effective date earlier than 
June 9, 2005 for the grant of service connection and award of 
compensation for schizophrenia.  In July 2006, the veteran 
filed a notice of disagreement (NOD) with the denial of an 
earlier effective date for his service-connected 
schizophrenia.  A statement of the case (SOC) was issued in 
September 2006, and the veteran filed a substantive appeal 
regarding that issue (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2006.

In February 2007, the veteran and his wife, son, and two of 
his daughters testified during a hearing before a Decision 
Review Officer (DRO) at the RO; a transcript of that hearing 
is of record.  Thereafter, the RO continued the denial of the 
claim (as reflected in a March 2007 supplemental SOC (SSOC)).  

In October 2007, the veteran and his daughter testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  

For the reasons expressed below, the appeal is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in his 
March 2007 statement in lieu of VA Form 646, the veteran's 
representative noted that a June 2006 rating decision granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective February 2, 2006, but asserted that the veteran 
should be awarded an effective date of June 9, 2005 for the 
assignment of TDIU.  As there is no indication in the record 
that this matter has yet been addressed by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  


REMAND

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent, or other person 
properly designated to represent the veteran.  38 C.F.R. 
§ 20.601 (2007).  To designate a recognized organization as 
his or her representative, an appellant must execute VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  A properly filed designation 
made prior to appeal will continue to be honored, unless it 
has been revoked by the appellant, or unless the 
representation is properly withdrawn.  38 C.F.R. § 20.602.  

The record reflects that the veteran was previously 
represented by Disabled American Veterans (DAV), as reflected 
in an August 2005 VA Form 21-22.  In a letter received in 
December 2007, the veteran requested revocation of the power 
of attorney (POA) in favor of DAV, and requested that his 
daughter be named as his new POA, effective immediately.  
However, there is no VA Form 21-22a (Appointment of 
Individual as Claimant's Representative) of record.  While 
the veteran's December 2007 letter appears sufficient to 
revoke POA from DAV, pursuant to 38 C.F.R. § 20.607, this 
letter is insufficient to establish the veteran's daughter as 
his new POA.  See 38 C.F.R. § 20.605.  

The Board finds that remand is required to clarify the 
veteran's intentions as to representation.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for an 
effective date earlier than June 9, 2005, for the grant of 
service connection and the award of compensation for 
schizophrenia.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal.  
Appropriate documentation concerning such 
representation should be associated with 
the claims file.  

2.  After completion of the above, the RO 
should send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for an effective date earlier than 
June 9, 2005, for the grant of service 
connection and the award of compensation 
for schizophrenia, that is not currently 
of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

